                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                           No. 1:20-cr-183

              vs.                                         Hon. Robert J. Jonker
                                                          Chief United States District Judge

BARRY GORDON CROFT, JR.,

                  Defendants.
_________________________________/


                            CERTIFICATE OF COMPLIANCE

        In accordance with L. Crim. R. 12.4 and Administrative Order No. 15-RL-79, the United
States has consulted with defense counsel, Josh Blanchard, who does not oppose the government’s
motion for a protective order.

                                           Respectfully submitted,

                                           ANDREW BYERLY BIRGE
                                           United States Attorney

November 10, 2020                           /s/ Nils R. Kessler
                                           NILS R. KESSLER
                                           Assistant United States Attorney
                                           P.O. Box 208
                                           Grand Rapids, MI 49501-0208
                                           (616) 456-2404
                                           nils.kessler@usdoj.gov
